Citation Nr: 1757425	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  17-59 479	)	DATE
	)
	)


THE ISSUES

1.  Whether there is clear and unmistakable error (CUE) in the March 19, 1986 Board decision that denied reopening the claim for service connection for an acquired psychiatric disorder.

2.  Whether there was CUE in the March 2, 1987 Board decision that denied a request to revise or reverse the March 19, 1986 Board decision also on the basis of CUE.  


ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran, who is the moving party, served on active duty from September 1973 to June 1974.

These matters come before the Board of Veterans' Appeals (Board) as the result of August 2017 motions for revision or reversal based on CUE in the March 1986 and March 1987 Board decisions.

Please note that the case has been advanced on the docket pursuant to 38 C.F.R. § 20.900(c) (2017).


FINDINGS OF FACT

1.  A March 19, 1986 Board decision denied reopening the claim for service connection for an acquired psychiatric disorder.

2.  On the basis of CUE, a March 2, 1987 Board decision denied revision or reversal of the March 19, 1986 Board decision.

3.  The March 2, 1987 Board decision was consistent with and reasonably supported by the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.


CONCLUSIONS OF LAW

1.  The March 19, 1986 Board decision that denied reopening the claim for service connection for an acquired psychiatric disorder is not subject to revision or reversal on the grounds of CUE.  38 C.F.R. § 20.1409(c) (2017).

2.  The March 2, 1987 Board decision that denied reversal or revision of the March 19, 1986 Board decision on the basis of CUE does not contain CUE.  38 U.S.C. § 7111 (2012); 38 C.F.R. § 20.1409 (c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals for Veterans Claims (Court) has directed that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to motions for revision or reversal based on CUE.  Hines v. Principi, 18 Vet. App. 227, 235 (2004); Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc).  See also 38 C.F.R. § 20.1411 (2017).

The Board has original jurisdiction over claims of CUE with respect to Board decisions.  38 C.F.R. §  20.1400 (2017).

In a decision dated March 19, 1986, the Board denied reopening the moving party's claim for service connection for an acquired psychiatric disorder.  See BVA Decision received March 1986.  That decision is final.  See 38 U.S.C. § 7104 (2012).  

In April 1986, the moving party filed a motion for revision or reversal on the basis of CUE of the Board's March 19, 1986 decision.  The Board considered the motion on March 2, 1987 and found that there was no CUE in the Board's March 19, 1986 decision.  See BVA Decision received March 1987.

In October 2014, the moving party filed a motion for revision or reversal on the basis of CUE with regard to the Board's March 19, 1986 and March 2, 1987 decisions, which were dismissed by the Board without prejudice in August 2015 for failure to allege error in these earlier Board decision.  See Correspondence received October 2014 and BVA decision received August 2015.

In August 2017, the moving party again moved for revision or reversal on the basis of CUE with regard to the Board's March 19, 1986 and March 2, 1987 decisions and set forth the reasons for his allegations of error in these decisions.  See CUE Related document received August 2017.

CUE in the March 19, 1986 Board Decision

The current motion for revision or reversal based on CUE in the March 1986 decision must be dismissed with prejudice because this decision is not subject to reversal or revision.  

A decision on a motion for revision of a Board decision based on CUE is final as of the date stamped on the face of the decision.  38 C.F.R. §  20.1409(a).  Once there is a final decision on a motion for revision based on CUE relating to a prior Board decision on an issue or issues, that prior Board decision on that issues or issues is no longer subject to revision on the grounds of CUE.  38 C.F.R. §  20.1409(c).  Subsequent motions relating to that prior Board decision on that issue or issues shall be dismissed with prejudice.  Id.

As the moving party's current CUE motion relates to previous Board decisions on the same issue, the current CUE motion is barred as a matter of law, and the Board must dismiss the motions with prejudice.  38 C.F.R. § 20.1409(c).

The Federal Circuit has affirmed that a claimant is allowed only one request for revision based on CUE for each Board decision, even if a claimant's second request for revision based on CUE attempts to raise a different theory of CUE.  Hillyard v. Shinseki, 695 F.3d 1257, 1258 (2012).  

In sum, 38 C.F.R. § 20.1409(c) clearly provides that once the Board renders a final decision on the subject of CUE, a claimant is prohibiting from challenging that CUE determination on the same basis.  Based on the provisions of 38 C.F.R. § 20.1409(c), the Board will dismiss the Veteran's CUE motion as to the March 1986 Board decision with prejudice.  



CUE in the March 2, 1987 Board Decision

The moving party contends that the Board's March 2, 1987 decision contains clear and unmistakable error and requests revision or reversal.

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); see also Damrel v. Brown, 6 Vet. App. 242 (1994).  A determination of CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).

Previous determinations that are final and binding will be accepted as correct in the absence of CUE.  However, if the evidence establishes CUE, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

A motion for revision of a Board decision based on CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement. Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2017).

The moving party in this case has filed his motion pro se.  Although CUE motions must be pled specifically, a pro se motion must be read sympathetically, notwithstanding the specific pleading requirements set for in regulation.  See Bowen v. Shinseki, 25 Vet. App. 250, 254 (2012).  Further, the "manifestly changed outcome" pleading requirement may be inferred from pro se pleadings, even though not explicitly stated.  See Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006).

A sympathetic reading of a CUE motion can fill in details where the theory is not fully fleshed out, but it cannot supply a theory that is absent.  Acciola v. Peake, 22 Vet. App. 320, 326-27 (2008).

The moving party's contentions regarding the errors in the Board's March 2, 1987 decision are as follows:

1. The March 1987 Board decision was arbitrary, capricious, and abuse of discretion, or otherwise not in accordance with the law.

2. The March 1987 Board decision did not, as did not the March 1986 Board decision, find or provide any indices of reliable measurements, e.g., VASRD rating scales, 38 C.F.R. §  3.322, to find, demonstrate, and make a "clear and unmistakable evidence" showing - as required by 38 U.S.C. §  311 and 38 U.S.C. §  353 - of what the Veteran's level of disability was prior to, during, and after service to support the finding that there was no increase in disability during service.

3. The March 1987Board decision should be reversed because:

(a) it did not acknowledge - as did not the March 1986 decision - that in conjunction with 38 U.S.C. §  602, 38 U.S.C. §  3.322 established a new factual basis to show that the Veteran's disabling medical condition was incurred in or was aggravated by service; and

b) the March 1987 Board decision did not find or provide any indices of reliable measurement, e.g., VASRD rating scales, to demonstrate and to make a "clear and unmistakable evidence" showing of what was the level of disability prior to, during or after service.

4. In the alternative, whereas the March 1986 Board decision arose from an appeal of an invalid November 1985 Regional Office (RO) new and material evidence (NME) decision which was precluded by law, i.e., the RO had no legal standing to review the Board's 1976 Board decision, as held by Smith v Brown, 35 F.3d 1516 (Fed Cir 1994); therefore, the March 2, 1987 Board decision should be vacated because both the 1986 and 1987 Board decisions' existence are predicated on an invalid November 18, 1985 RO NME decision.

5. It is undebatable these errors of fact and law were made and had these errors of fact and law not been made, there would have been a manifest different outcome in favor of the Veteran in regards to the establishment of aggravation and service connection.  See CUE Related document received in August 2017.

The Board finds that even with a sympathetic reading of the pleadings, the Veteran's first item is too broad and vague, and does not adequately identify an error of fact or law that would allow the Board to discern the theory being advanced without concocting one on its own.  As this theory was not sufficiently pled, no further discussion is needed.  

Regarding the second item, the Veteran's theory appears to be based on a misapplication of the law.  In particular, he asserts the Board failed to consider 38 C.F.R. § 3.322.  

The Board notes that 38 C.F.R. § 3.322 pertains to rating of disabilities aggravated by service and states that the rating will reflect only the degree of disability over and above the degree of disability existing at the time of entrance into active service, whether the particular condition was noted at the time of entrance into active service, or whether it is determined upon evidence of record to have existed at that time.  Id.  It was not erroneous for the March 2,1987 Board decision to not make findings regarding the severity of the claimed disability based on 38 C.F.R. § 3.322, since it is only relevant when rating a disability.  The purpose of the March 1987 Board decision was to determine if there was clear and unmistakable error in the March 1986 Board decision that denied reopening a previously denied claim for service connection and did not involve rating a disability.
The third theory also applies to a misapplication of law in which the moving party asserts that the Board failed to consider 38 C.F.R. § 3.322 in conjunction with 38 U.S.C. § 602.  The Board finds there has been no error since neither applies.  As discussed above, 38 C.F.R. § 3.322 does not apply, and the March 2, 1987 Board decision did address the Veteran's contentions with regard to 38 U.S.C. § 602 and found that it was not applicable.  See BVA Decision received March 1987.  The Board's decision accurately applied the law and pointed out that 38 U.S.C. § 602 was not applicable since it pertained to the presumption relating to a psychosis in cases involving hospital, nursing home, domiciliary and medical care rather than compensation claims.  

The fourth theory addresses the Veteran's belief that the November 1985 rating decision is invalid and that as a result all subsequent Board decisions (i.e., March 1986 and March 1987 decisions) involving this rating decision should be vacated.  Although he asserts this theory involves CUE in the Board's March 1987 decision, he is in essence alleging CUE in the November 1985 rating decision by attacking the validity of the rating decision.  The November 1985 rating decision is subsumed by the Board's March 1986 decision and, as stated, the moving party is barred from making a second attempt at finding CUE in the March 1986 decision.  

As to the final matter of whether there would have been a manifest outcome in favor of the Veteran in establishing service connection on the basis of aggravation but for the undebatable errors, the Board has already addressed the Veteran's contentions and found no undebatable errors exist.  The Veteran has not identified any legitimate error that but for the error would have resulted in a manifest change in the outcome.

The Board's March 1987 decision was to determine whether the Board's March 1986 decision should be revised or reversed on the basis of CUE.  The March 1986 Board decision addressed whether new and material evidence had been received to open the claim for service connection for a psychiatric disorder and the March 1987 decision applied the appropriate laws and had the correct facts as they were known at the time in determining there was no CUE in the earlier decision.

Accordingly, the motion to revise or reverse the Board's March 1987 decision on the grounds of CUE is denied.


ORDER

The motion for revision or reversal on the basis of CUE in the March 19, 1986 Board decision is dismissed with prejudice.

The motion for revision or reversal of the basis of CUE in the March 2, 1987 Board decision is denied.




                       ____________________________________________
A. ISHIZAWAR
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



